Citation Nr: 9918718	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
chorioretinitis, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than March 17, 
1992, for a compensable evaluation for bilateral 
chorioretinitis.

3.  Whether a VA rating decision entered in January 1975 was 
clearly and unmistakably erroneous in failing to grant a 
compensable evaluation for bilateral chorioretinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
August 1973.

The instant appeal as to the increased rating claim arose 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia, which denied a claim for an increased rating for 
bilateral chorioretinitis.  The instant appeal as to the 
earlier effective date claim arose from a December 1995 
rating decision which granted an increased rating, to 20 
percent, for bilateral chorioretinitis, effective March 17, 
1992.  Since the increased rating claim has not been 
withdrawn, an increased rating above 20 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

The instant appeal as to the clear and unmistakable error 
claim arose from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied a claim of clear and unmistakable error as to a 
January 1975 rating decision.

The claim for entitlement to an earlier effective date for a 
compensable evaluation for bilateral chorioretinitis is 
discussed in the REMAND section below which follows the ORDER 
in this case.

The appellant and his representative, in various 
correspondence with the RO, seems to have raised a claim for 
a total disability rating based on individual 
unemployability.  Since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action.  The 
issue is not inextricably intertwined with the issue on 
appeal and therefore would have no effect on whether a rating 
in excess of 20 percent for bilateral chorioretinitis is 
warranted.  Kellar v. Brown, 6 Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The appellant's service-connected bilateral 
chorioretinitis is currently manifested by essentially normal 
visual acuity and field of vision of at least 60 degrees.

2.  By decision entered in January 1975, VA granted the 
veteran's claim of entitlement to service connection for 
bilateral chorioretinitis and assigned a noncompensable 
disability evaluation.  He did not appeal that decision.

3.  The appellant has not shown that the correct facts, as 
they were known at the time of the January 1975 rating 
decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has he provided persuasive 
reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result of that adjudication would have been manifestly 
different but for an alleged error.  Rather, he has merely 
expressed disagreement with how the RO weighed or evaluated 
the facts before it.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected bilateral chorioretinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.84a, Diagnostic Code 6006-6080 (1998).

2.  The appellant's claim that the VA decision entered in 
January 1975 was clearly and unmistakably erroneous in 
failing to grant a compensable disability evaluation for 
bilateral chorioretinitis is legally insufficient.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. § 3.105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating for bilateral chorioretinitis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v Derwinski, 1 Vet. App. 78 (1990).  That is, he has 
presented a claim which is plausible.  Generally, a claim for 
an increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and VA 
examinations were performed pursuant to the appellant's claim 
for benefits.  Also, all available service medical records 
and VA treatment records have been obtained.  At a recent 
hearing, the veteran reported that he was in the process of 
applying for Social Security Administration (SSA) disability 
benefits.  However, the appellant has not asserted and there 
is nothing in the record that shows that there are missing, 
relevant records pertinent to the claim.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The service medical records show that the veteran had a 
subjectively debilitating eye disorder largely devoid of 
objective findings on examination.  The veteran complained of 
red, watery, and burning eyes when exposed to sunlight.  He 
attributed his symptoms to exposure to jet fuel exhaust.  Eye 
examination revealed mild sebhorric marginal blepharitis 
which resolved with the application of ointment and twice-
daily scrubbing of the eyelids with medicated shampoo.  Eye 
evaluation revealed only inactive chorioretinitis, probably 
of childhood origin.  He underwent a Medical Evaluation 
Board.  A July 1973 Physical Evaluation Board diagnosed 
ocular irritation, possible chemical conjunctivitis and 
blepharitis, cause undetermined with visual acuity 20/20 
bilaterally; and old, inactive chorioretinitis which existed 
prior to service and without service aggravation beyond the 
natural progress of the disease.  The Air Force assigned a 10 
percent compensable percentage for the ocular irritation, and 
the veteran was separated from service with disability 
severance pay.

In a July 1973 rating decision for vocational rehabilitation 
and education benefits purposes only, the veteran was 
assigned a 10 percent disability evaluation for ocular 
irritation.  Service connection was granted for healed 
bilateral chorioretinitis in a January 1975 rating decision.  
A 0 percent disability evaluation was assigned at that time.  
Based on statements made by the veteran, most recently during 
his April 1999 personal hearing before one of the undersigned 
members of the Board, it appears that the veteran believes 
that the January 1975 rating decision reduced his service-
connected disability evaluation.  This is not the case.  The 
January 1975 rating was his initial rating for purposes of 
service connection.

The July 1973 Air Force determination that the veteran's 
ocular irritation warranted a 10 percent rating was solely 
for purposes of Air Force severance pay purposes.  Likewise, 
the July 1973 rating decision assigning a 10 percent rating 
was solely for VA vocational rehabilitation and education 
benefits purposes.  The Board notes that the latter decision 
specifically noted that it was based on incomplete records, 
that it was not an evaluation of permanent disability, and 
that it was an evaluation for rehabilitation purposes only.  
The criteria used in assigning disability evaluations for Air 
Force severance pay and VA vocational rehabilitation and 
education benefits are separate and distinct from the 
criteria used in assigning disability evaluations for VA 
service-connected disabilities.

The veteran filed the present claim for increase in March 
1992.  The Board has reviewed VA treatment records from 
September 1991 to October 1993.  The veteran sought treatment 
in September 1991 for possible color blindness.  He also 
reported decreased visual acuity, especially with far vision, 
that was worse in the morning.  The impression after 
ophthalmological examination was old chorioretinal scars with 
slight peripapillary atrophy of the left eye.  His visual 
acuity was 20/20, and his visual fields were noted to be 
full.  An October 1991 follow-up eye evaluation concluded 
that the veteran was not color blind.  Visual acuity results 
were essentially similar to the findings the previous month, 
and isolated scotomas were noted in the left eye secondary to 
the old chorioretinal scars.  The Board notes that the 
veteran has stated that he had a VA examination in October 
1992; however, various attempts to develop an examination of 
that date were unsuccessful.  An October 1993 VA eye record 
noted essentially normal visual acuity and old, inactive 
chorioretinitis. 

An August 1994 VA eye examination found visual acuity without 
correction to be 20/20 in the right eye and 20/25 or 20/30 in 
the left eye.  A visual field test was recommended to 
document the size of the scotomas.  June 1995 visual field 
testing noted excellent cooperation, and the average 
concentric contraction of the visual fields in each eye was 
48 degrees.  An August 1995 VA eye examination found visual 
acuity without correction to be 20/20 in the right eye and 
20/25 in the left eye.  Chorioretinal scarring was also noted 
in both eyes.  

In October 1995 the veteran underwent another VA eye 
examination.  Visual acuity was essentially unchanged.  
October 1995 visual field testing showed the average 
concentric contraction of the visual field in each the right 
eye was 55 degrees and in the left eye was 46 degrees.  The 
chorioretinal scars in both eyes were assessed as benign.  In 
a December 1995 rating decision, the disability evaluation 
for bilateral chorioretinitis was increased to 20 percent 
based on visual field loss.

In March 1997 the veteran appeared before one of the 
undersigned members of the Board.  He testified, when asked 
if he was currently receiving treatment for his eye problems, 
that "[t]hey tell me there's no treatment for the condition 
I have."  The veteran indicated he had impaired vision in 
that what he viewed was "broke up, like I have two fingers 
in front of my eyes."  He reported that he had to 
continually readjust his eyes to get clear vision.  He 
reported that his eyes burned, that his eyes got tired, and 
that sunlight or light first thing in the morning was 
blinding.

The veteran testified that during Department of 
Transportation (DOT) testing for his employment as a truck 
driver, his visual acuity was worsening and he was found to 
be color blind.  VA requested the veteran to provide further 
information regarding the DOT testing in June 1997; however, 
no further information was forthcoming.  He also testified 
that he was turned down when he applied for a job with a 
sheriff's office due to color blindness and that he had 
applied for VA vocational rehabilitation benefits.  It 
appears that a copy of the vocational rehabilitation records 
has been associated with the claims folder, and in an April 
1999 statement, the veteran indicated that he had enclosed 
his total vocational rehabilitation record.  An April 1999 
letter indicated that vocational rehabilitation benefits 
would not be provided as the services would likely not result 
in success attaining a vocational goal.

Following the Board's May 1997 remand, in a June 1997 letter 
the veteran was requested to provide additional information 
regarding his eye disorder.  May to July 1997 private medical 
records from W. H. Spruell, M.D., were reviewed but primarily 
concern nonservice-connected disabilities.  The veteran also 
provided excerpts from an undated Federal Motor Carrier 
Safety Regulations pocketbook.  Certain excerpts indicated 
that physical requirements for drivers included the ability 
to recognize the colors of traffic signals, corrected visual 
acuity of 20/40 or better in each eye, and a field of vision 
of at least 70 degrees in the horizontal meridian of each 
eye.

An undated letter from P. J. Glass, M.D., indicated that Dr. 
Glass was a board-certified ophthalmologist who examined the 
veteran in April 1997 and determined that the veteran should 
not be driving a commercial vehicle as his best corrected 
visual acuity was 20/60.  In a July 1997 form, the veteran 
indicated that the VA eye clinic had not asked him to come in 
since 1992.  

Also in a July 1997 form, the veteran indicated that he was 
employed by Highway Carrier Corp. (HCC) at that time and had 
been in their employ since the 1980's.  However, an October 
1997 written statement from the HCC General Manager, Safety 
and Human Resources, noted that the veteran was employed by 
HCC from February to April 1997.  Further, the General 
Manager noted that the veteran "vol[untarily] quit due to 
truck problems [and] said he had health problems."  An 
August 1998 follow-up statement from HCC noted that the 
veteran had not been employed by that company since the 
1980's, that he had not worked long enough (two months and 
fourteen days) for any records to be completed, and that he 
was an independent contractor, not an employee of HCC.

The veteran underwent another VA eye examination in November 
1997.  The veteran complained that he could not see at night 
and that he was bothered by sunlight when driving during the 
day.  His visual acuity without correction was 20/70 in the 
right eye and 20/100 in the left eye.  He reported that the 
letters used in the visual acuity testing were "split in 
half."  Goldmann visual fields (GVF) in October 1995 were 
noted to be full with paracentral scotomas.  Goldmann visual 
fields at the time of the November 1997 examination showed no 
change in the bilateral chorioretinitis scarring from 
previous examinations.

The examiner diagnosed bilateral chorioretinitis with "no 
active component" (emphasis in original).  The examiner 
noted, "[h]owever, GVF today are materially constricted 
compared to last [examination] in 10/95."  He further 
stated, "[s]ince objective observations do not correspond, 
suspect functional component" (emphasis in original).

During a December 1997 hearing before RO personnel, the 
veteran testified that he quit his job as a truck driver due 
to his eye problems.  He also indicated that he did not 
believe the November 1997 VA examiner reviewed the claims 
folder.  In addition, he initially seemed to indicate that 
the field of vision tests were done improperly during the 
November 1997 VA examination because his eyes were dilated.

In April 1998 the veteran underwent another VA examination.  
Visual acuity without correction was 20/20 in the right eye 
and 20/25 in the left eye.  GVF showed severe constriction to 
30 degrees; however, the examiner indicated that visuals 
fields were "at least 60 degrees" (emphasis in original).  
Chorioretinal scars were noted and were essentially unchanged 
from earlier examinations.  There was no active intraocular 
inflammation or infection.  The examiner noted "[f]unctional 
overlay as demonstrated by:  a. GVF inconsistent with fundus 
findings[;] b. Visual field documented to be at least 60 
degrees by confrontation."

In April 1999, the veteran testified at a personal hearing 
before one of the undersigned members of the Board.  He 
reiterated numerous contentions as regards his bilateral eye 
disorder.

The veteran's bilateral chorioretinitis is currently rated as 
20 percent disabling under Diagnostic Code 6006-6080 as 
analogous to retinitis with evaluation on the basis of loss 
of visual field.  Chronic retinitis is rated "from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology."  38 C.F.R. § 4.84a, Note 
after Diagnostic Code 6009.  "The minimum rating during 
active pathology is 10 percent."  Id.

Diagnostic Code 6080 pertains to impairment of visual field.  
"Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated."  
38 C.F.R. § 4.76 (1998).

The extent of contraction of visual 
fields in each eye is determined by 
recording the extent of the remaining 
visual fields in each of the eight 45 
degree principal meridians.  The number 
of degrees lost is determined at each 
meridian by subtracting the remaining 
degrees from the normal visual fields 
given in Table III.  The degrees lost are 
then added together to determine total 
degrees lost.  This is subtracted from 
500. The difference represents the total 
remaining degrees of visual field.  The 
difference divided by eight represents 
the average contraction for rating 
purposes.

38 C.F.R. § 4.76a (1998).  

The Board does not find that an increased rating is warranted 
based on loss of visual field.  The present 20 percent rating 
for bilateral visual field loss requires concentric 
contraction of the visual field of each eye between 45 and 60 
degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (1998).  As 
noted above, the 1994 and 1995 VA examinations showed 
concentric contraction of the visual field of each eye 
between 45 and 60 degrees.

For the next higher, 30 percent rating for bilateral visual 
field loss, concentric contraction of the visual field of 
each eye must be between 30 and 45 degrees.  Id.  The Board 
notes that the GVF testing during the two most recent VA 
examinations in 1997 and 1998 revealed findings exceeding the 
criteria necessary for the 30 percent rating.  However, the 
Board does not find that those test results should provide 
the basis for an increased rating as the examiner in each 
report clearly indicated that a functional component was 
involved.  Significantly, despite the highly restrictive 
visual fields noted on the charts in the April 1998 
examination, that examiner stated his belief that the veteran 
had a visual field of "at least 60 [degrees]."  In 
addition, that examiner found that fundus findings were 
inconsistent with the GVF results and that by confrontation, 
the visual field was demonstrated to be 60 degrees.  For 
these reasons, the Board finds that an increased rating is 
not warranted on the basis of loss of visual field.

The Board has also considered whether a higher evaluation is 
warranted on the basis of loss of visual acuity.  See 
38 C.F.R. § 4.83a, 4.84a, Diagnostic Codes 6062-6079 (1998).  
However, the medical evidence shows that an increased rating 
is not warranted on the basis of visual acuity.  The 
veteran's visual acuity at the time of the most recent VA 
examination in April 1998 was 20/20 in the right eye and 
20/25 in the left eye.  Similar findings were noted during 
the 1994 and 1995 VA examinations.  In addition, his private 
ophthalmologist noted in April 1997 that his vision in the 
right eye was 20/50 and was 20/60 in the left eye.  None of 
these findings meet the criteria necessary for a rating in 
excess of 20 percent under the Diagnostic Codes pertaining to 
visual acuity.  Under Diagnostic Code 6078, a 20 percent 
rating is warranted when corrected visual acuity in one eye 
is 20/100 or 20/70, and 20/50 in the other eye. Therefore, 
Diagnostic Code 6078 is not applicable.

The Board has considered the results of the veteran's 
November 1997 VA eye examination which found uncorrected 
visual acuity of 20/70 in the right eye and 20/100 in the 
left eye.  As visual acuity ratings are based on best 
corrected visual acuity, the Board does not deem these 
findings supportive of an increased rating, particularly in 
light of the numerous tests results showing much better 
visual acuity.  See 38 C.F.R. § 4.75 (1998).  The Board notes 
that the veteran has reported that he is "legally blind" 
and that his vision has worsened in recent years.  However, 
based on the numerous examinations that show essentially 
normal vision and the fact that a functional component was 
noted in his 1997 and 1998 VA examinations, the Board does 
not find that his subjective complaints support an increased 
rating on the basis of impairment of visual acuity.

Further, there is nothing in the medical evidence of record 
which indicates that the veteran's service-connected 
bilateral chorioretinitis has been active at any time since 
it was first noted in service.  The most recent VA 
examinations in 1997 and 1998 clearly state that the 
veteran's bilateral chorioretinitis had no active component.  
The Board has noted the veteran's complaints of itching, 
burning, and fatigue as regards the eyes; however, the 
examination reports are negative for objective findings of 
pain, rest-requirements, or episodic incapacity.  As the most 
recent VA examinations in 1997 and 1998 noted a functional 
component, the Board does not find that an increased rating 
above the currently assigned 20 percent is warranted on the 
basis of pain, rest-requirements, or episodic incapacity.

As the appellant submitted a written statement indicating 
that his private ophthalmologist had found that he was 
legally blind and as he has stated that he was unable to 
continue his occupation as a commercial truck driver due to 
eye problems, the Board has considered whether the failure to 
submit this case for consideration of an extraschedular 
evaluation was in error.  38 C.F.R. § 3.321(b) (1998).  In a 
December 1997 written statement, the veteran indicated that 
his nonservice-connected fibromyalgia in addition to his eye 
problems, made him unemployable.  Also, statements from a 
trucking company for which the veteran worked from February 
to April 1997 indicated that the veteran quit voluntarily in 
part due to problems with his vehicle.  For these reasons, 
the Board does not find that the failure to submit this case 
for consideration of an extraschedular evaluation was in 
error.  

The preponderance of the evidence is against the claim for an 
increased rating for bilateral chorioretinitis.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Clear and unmistakable error claim

The veteran filed an original claim for compensation for a 
bilateral eye disorder in January 1974.  A January 1975 
rating decision granted service connection for bilateral 
chorioretinitis and assigned a noncompensable disability 
evaluation based on the service medical records and a recent 
VA examination which showed old, healed bilateral 
chorioretinitis and good visual acuity.  The veteran was 
notified of that decision and did not appeal.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105 
(1998).  To establish a valid CUE claim, a claimant must show 
that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principii, 3 Vet.App. 310, 313 (1992).  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet.App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  
If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Hazan v. Gober, 10 Vet. App. 511, 
523 (1997); Luallen v. Brown, 8 Vet.App. 92 (1995); Caffrey 
v. Brown, 6 Vet.App. 377, 384 (1994).

In the present case, the Board finds that the appellant's 
claim of CUE must be denied as legally insufficient.  In this 
regard, the Board finds that he has not fulfilled his burden 
of stating a valid claim of CUE.  He has not shown that the 
facts that were before the RO at the time of the January 1975 
decision were incorrect, nor has he made any allegations with 
respect to the misapplication of specific laws or regulations 
then extant.  Rather, he has alleged that a compensable 
rating for the service-connected eye disorder was warranted 
at the time of January 1975 decision because, had a field of 
vision test been performed, the results would have met the 
criteria for a compensable evaluation under Diagnostic Code 
6080.  Also, he asserts that Diagnostic Code 6006 for 
retinitis required a minimum rating of 10 percent.  Thus, the 
appellant argues, the RO's decision in January 1975 which did 
not assign a compensable evaluation for the service-connected 
bilateral chorioretinitis was clearly and unmistakably 
erroneous.  

First, as regards the veteran's assertion that a minimum 10 
percent rating should have been assigned at the time of the 
January 1975 rating decision, the Board notes that Diagnostic 
Code 6006 provides for a 10 percent "[m]inimum rating during 
active pathology" (emphasis added).  38 C.F.R. § 4.84a, 
Diagnostic Code 6006 (1974).  The December 1974 VA 
examination specifically noted "old, healed" 
chorioretinitis.  There was no evidence of active pathology 
at that time.  Thus, the veteran's assertion appears to be 
mere disagreement with how the RO weighed or evaluated the 
facts in the January 1975 adjudication, and as such it cannot 
be the basis for a CUE claim.

Second, the veteran alleged that a compensable rating for the 
service-connected eye disorder was warranted at the time of 
January 1975 decision because, had a field of vision test 
been performed, the results would have met the criteria for a 
compensable evaluation under Diagnostic Code 6080.  At most 
this contention is essentially an alleged failure on the part 
of VA to fulfill its duty to assist, and as such it cannot be 
the basis for a CUE claim.

Hence, the veteran's allegations amount to no more than 
either (1) mere disagreement with how the RO weighed or 
evaluated the facts in the January 1975 adjudication which, 
as a matter of law, is insufficient to give rise to a valid 
claim of CUE; or (2) an alleged failure on the part of VA to 
fulfill its duty to assist.  See Eddy, supra.  His claim of 
CUE must therefore be denied as legally insufficient.


ORDER

A claim for an increased rating for bilateral chorioretinitis 
is denied.  The appellant's claim that the VA rating decision 
entered in January 1975 was clearly and unmistakably 
erroneous in failing to grant a compensable disability 
evaluation for bilateral chorioretinitis is legally 
insufficient; therefore, the appeal of that claim must also 
be denied.


REMAND

The appellant contends, in substance, that an earlier 
effective date for a compensable evaluation for his service-
connected bilateral chorioretinitis is warranted because he 
contends that he filed a claim in 1985 which was never 
adjudicated.  Had it been properly developed and adjudicated, 
he asserts, an increased rating would have taken effect in 
1985.

The Board notes that the veteran filed a written statement in 
May 1985 which stated that he "would like my claim opened 
for my allergic[] service connected disability."  He also 
stated that his "allergic condition (service connected) has 
worsened", and he requested reevaluation.  In response, the 
RO advised him, by letter dated June 21, 1985, that he was 
service-connected for an eye disability and that if he was 
interested in entitlement to service connection for an 
allergic disorder he should inform the RO.  He was also 
requested to provide evidence of any recent medical treatment 
for his service-connected disability or a statement 
describing the increased severity of the disability.

The June 21 letter was sent to the veteran's latest address 
of record, and there is no evidence that it was returned as 
undeliverable for any reason.  There is no evidence in the 
claims folder that any evidence regarding the claim for 
increase was received within one year of the June 21 letter.

Pertinent VA regulations provide that "where evidence 
requested in connection with . . . a claim for increase . . . 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned."  38 C.F.R. § 3.158 
(1998).  Without prejudice to the veteran, the Board observes 
that the veteran's 1985 claim for increase was abandoned as 
the requested evidence was not received by the RO within one 
year of the date of request.  Regardless, as discussed below, 
the earlier effective date claim appears to include an 
untimely Notice of Disagreement (NOD).

An appeal to the Board is initiated by filing an NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1998).  The appeal is then completed by filing 
Substantive Appeal following the issuance of a Statement of 
the Case (SOC).  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (1998).

An NOD consists of any written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination of the agency 
of original jurisdiction (AOJ) and a desire to contest the 
result.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.201 (1998).  Special wording is not required, but the 
NOD must be in terms which can reasonably be construed as 
disagreement with the determination and a desire for 
appellate review.  If the AOJ gives notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  Id.  To be considered timely, an NOD 
must be filed within one year from the date that the AOJ 
mails notice of the determination to the claimant.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. § 20.302(a) 
(1998).  The filing of a timely NOD "is a prerequisite to 
the Board's proper exercise of jurisdiction over a claim."  
Rowell v. Principi, 4 Vet.App. 9, 17 (1993).  See also Mason 
v. Brown, 8 Vet.App. 44, 54 (1995).

A thorough review of the record in the present case reveals 
that a timely NOD does not appear to have been received by 
the RO with respect to the veteran's claim of entitlement to 
an earlier effective date for a compensable evaluation for 
bilateral chorioretinitis.

By a rating decision entered in December 1995, the RO granted 
an increased rating, to 20 percent, for bilateral 
chorioretinitis, effective March 17, 1992.  Notice of that 
decision, along with his appellate rights, was sent to the 
veteran on March 6, 1996.  During his personal hearing before 
one of the undersigned members of the Board on March 11, 
1997, after the expiration of the one-year period from the 
date that the RO sent the veteran notice of its December 1995 
determination, the veteran expressed disagreement with the 
effective date of his increased rating.

38 U.S.C.A. § 7105(b)(1) (West 1991) provides that an NOD 
"must be . . . filed with the activity which entered the 
determination with which disagreement is expressed . . . ."  
In Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stated that "despite the 
Secretary's assertion that 'the Court may wish to find that 
[the a]ppellant's [November 1992] testimony before the BVA 
meets the requirements for an NOD' . . . such testimony (even 
though given within the one-year NOD filing period) cannot 
constitute a valid NOD because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review . . . ."

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (1998).  If not, the matter must be remanded to the 
RO to avoid prejudice to the claimant.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.9 (1998).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely notice of 
disagreement was not filed with the appropriate activity 
concerning his earlier effective date claim.  He has not yet 
been afforded an opportunity to present argument and/or 
evidence on this question, nor has he been provided an SOC or 
Supplemental SOC (SSOC) with respect to the issue of the 
timeliness of his appeal of that issue.  Consequently, the 
Board will remand the matter to the RO to avoid the 
possibility of prejudice to the claimant.  38 C.F.R. § 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

1.  The RO should issue the veteran a 
supplemental statement of the case on the 
question of whether his claim of 
entitlement to an earlier effective date 
for a compensable evaluation for his 
service-connected bilateral 
chorioretinitis was timely appealed.  The 
SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations to 38 C.F.R. §§ 19.26, 19.27, 
19.28, 19.34, 19.35, 20.200, 20.201, 
20.302 (1998).  See 38 C.F.R. § 19.29 
(1998).  The RO should notify the veteran 
that he may submit additional argument, 
evidence, or comment with respect to the 
proper appellate status of those issues, 
and that he is entitled to a hearing on 
the matter if he so desires.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement(s) of 
the case, the claims folder shall be returned to this Board 
for further appellate review.  No action is required by him 
until he receives further notice.  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the issue addressed in this remand.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
        HOLLY E. MOEHLMANN			JEFF MARTIN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

